PER CURIAM.
Appellants, employer/carrier, appeal from a workers’ compensation order award*629ing appellee, claimant, temporary total disability and medical benefits. We reverse.
There is evidence in the record to support a finding that on or about August 5, 1979, appellee injured herself in a work-related accident while employed as a laborer by appellant, Suwannee River Economic Council, Inc. The day after the accident, she was dismissed from employment for leaving the job site without permission. On August 10,1979, she was examined by a doctor, who diagnosed acute muscle strain but did not assess any temporary total disability. The doctor, in his report, noted that appellee was able to return to work on August 11, 1979. Appellee, herself, testified that she began looking for work “shortly after they dismissed me.” No evidence in the record supports a finding that appellee is or was temporarily totally disabled nor does any evidence in the record establish the necessity for future medical care.
REVERSED.
McCORD and SMITH, JJ., and LILES, WOODIE A., (Retired) Associate Judge, concur.